Citation Nr: 1637874	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  11-14 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 12, 2016, and a rating in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 2004 to April 2008, including two tours in Iraq.  He is in receipt of the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied service connection for hearing loss, and granted service connection for PTSD, awarding a 30 percent disability rating effective August 24, 2009.  The Veteran's rating for PTSD has since been increased to 50 percent disabling effective April 12, 2016.

In February 2016, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss disability for VA purposes.

2.  Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with reduced reliability and productivity.

3.  At no point during the appeal period has the Veteran's PTSD been manifested by occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  From August 24, 2009 to April 12, 2016, the criteria for an initial rating of 50 percent for PTSD are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 50 percent for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130 Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the instant case, the Veteran maintains that he has a bilateral hearing loss disability attributable to service and that his service-connected PTSD, currently rated at 50 percent disabling, merits a higher rating.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

1.  Service Connection - Bilateral Hearing Loss 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  See Palczewski v. Nicholson, 21 Vet. App.  174, 178-80 (2007) (specifically upholding the validity of 38 C.F.R. § 3.385 to define hearing loss for VA compensation purposes).

The Veteran's hearing acuity was measured using appropriate methods at a VA audio examination in April 2016.  Upon examination, the Veteran's average puretone threshold was 18 decibels in the right ear and 11 in the left ear with corresponding speech discrimination scores of 98 percent and 94 percent, respectively.  The Veteran's auditory threshold was less than 26 decibels at every relevant frequency bilaterally.  The Veteran's file contains no other test results showing more severe hearing loss.  Thus, the Veteran is not considered to be hearing impaired to a disabling extent under applicable regulations and therefore service connection cannot be granted.  38 C.F.R. §§ 3.303, 3.385; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Increased Rating - PTSD

The Veteran is currently in receipt of a 30 percent disability rating for PTSD prior to April 12, 2016, and a 50 percent rating thereafter under Diagnostic Code 9411.  The Veteran contends that a higher rating is warranted based on his current symptomatology.  Specifically, the Veteran has stated that his PTSD causes night terrors and trouble sleeping, and that he sometimes has trouble breathing, that he sees shadows, is constantly paranoid, has occasionally heard voices, is easily startled by loud noises, and that the condition makes it hard to function. 

Disability evaluations are determined by application of a schedule of ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged ratings" is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999). Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating.  Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating.  Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.  Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130. 
VA outpatient treatment records contemporaneous to the Veteran's initial grant of service connection in August 2009 and prior to May 2010 show the Veteran complained of chronic sleep impairment, intrusive thoughts, avoidance behavior, depressed mood, moderate anxiety, irritability, mood swings, suspiciousness, hypervigilance, difficulty with concentration and memory in school; sometimes seeing shadows at night that are not actually there, and possible auditory hallucinations.  

At a May 2010 VA PTSD examination, the Veteran reported the onset of PTSD symptoms over the previous year or so.  He lived with his fiancée at the time and had recently purchased a small farm and was working it.  He briefly attended a local college, but dropped out due to difficulty being comfortable in classroom settings and on campus.  He reported: difficulty sleeping, including 1 to 2 nightmares a week that wake him up in a state of hyperarousal; intrusive thoughts that caused emotional distress; an occasional full-fledged and disruptive flashback; ongoing moderate social anxiety and at times social avoidance, particularly of large crowds; trouble maintaining comfort while sitting in classrooms at school; avoidance of restaurants and stores when possible, but hypervigilance and inability to relax otherwise; some decline in his capacity to enjoy activities, especially social activities, but that he still enjoys solitary activities; intentional social isolation and feelings of emotional detachment; ongoing anger problems resulting in the Veteran snapping at his fiancée and breaking items but not being violent; and mild hypervigilance at home with heightened startle response.  The examiner noted that the Veteran's most prominent symptom, however, was his sleep disturbance, resulting in him getting only 4 hours of sleep or less per night and being constantly fatigued.  The examiner noted that: the Veteran's cognitive functioning was grossly intact; he was not suicidal or homicidal; there is no evidence of mania or psychosis; his insight and judgment are fair regarding his symptoms; his appearance, attitude and behaviors were generally within normal limits, his attire was casual, neat and appropriate; his hygiene and grooming were good; his speech was relevant, coherent and productive; his thought processes were rational and goal directed; he was oriented to person place and time; his basic short-term memory and concentration skills were intact with no impairments noted; his mood was generally pleasant; and his affect was appropriate with a full range noted.  There was no evidence of hallucinations or delusions; no evidence of specific obsessions compulsions phobias or ritualistic behaviors and no evidence of any marked agitation or distress.

The examiner confirmed the diagnosis of PTSD and characterized the Veteran's symptoms as moderate and his current level of personal and social adjustment as moderately impaired.  In assessing the Veteran's functional ability, the examiner noted that there were no severe impairments regarding the Veteran's basic competence for maintaining himself independently in the community or carrying out activities of daily living but that his ability at times to carry out activities that require dealing with very large crowds is markedly impaired due to his social anxiety and hypervigilance.  The Veteran was noted to be fully capable of caring for his personal needs and personal grooming, managing funds in his own best interest and performing simple household chores.  The Veteran's employment as a farmer was not disrupted by his PTSD, although the fatigue resulting from his sleep deprivation did interfere to some extent with his duties and his focus and concentration could occasionally suffer due to intrusive thoughts or episodes of anger or frustration.  The examiner did opine that the Veteran would have mild to moderate work-related problems if he pursued more traditional employment where he had to work with others.  Overall the Veteran was given a Global Assessment of Functioning (GAF) score of 58, which is reflective of moderate symptoms or moderate difficulty in social, occupational or school functioning.  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

In December 2010, the Veteran reported that although he still has some symptoms of PTSD he was managing better with things and was no longer depressed.  He no longer took any medication and said he was getting along fine without it.

In April 2016, the Veteran underwent another VA examination, after which he was again assessed with moderate PTSD.  The examiner opined that the Veteran's PTSD would be productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported working full time for the railroad for the previous 4.5 years, and remained focused on his family responsibilities, which now included a wife and 3 children.  The Veteran presented as stable, alert, responsive, and cooperative and continued to be thoroughly self-sufficient and competent.  The Veteran reported that his PTSD symptoms impact his psychosocial functioning more so than occupational functioning.  He indicated that he could handle his occupational responsibilities adequately when working on his own, but that interpersonal functioning was problematic due to significant problems with mood modulation and social effectiveness.  In addition to working for the railroad, the Veteran reported that he worked on his farm as a crop grower.  Symptoms reported included reexperiencing traumatic events, hypervigilance, generalized anxiety, periods of heightened depression, mood disturbances, and angry outbursts.  The Veteran stated that his reactivity is often extreme and unjustified.  He also endorsed having experienced passive thoughts of suicide in the past, without intent or plan.  

The Veteran reported increased avoidance, panic episodes with chest pain, and overall more generalized emotional distress.  The examiner noted the Veteran's symptoms were moderate in severity, and endorsed an increase in symptom expression in terms of frequency, intensity, and duration since his initial evaluation.  The Veteran presented as stable and low risk at the time of this examination, with no indication of primary thought disturbance, suicidal or violent ideation.  

The examiner noted specifically the presence of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner observed: that the Veteran's appearance, attitude, and behaviors were generally within normal limits; that he presented as alert, oriented, responsive and cooperative; that he was neatly groomed and appropriately dressed with adequate attention to hygiene; that his speech was normal in rate and rhythm; that he was spontaneous and appeared to be a reliable historian; that his attention and concentration were good; that there was no evidence of psychomotor agitation or retardation; that no memory problems were reported; that his cognition was grossly intact; that his mood was good, euthymic; that his affect was reactive and congruent to mood; that his judgment was good and his insight fair; that his impulse control appeared adequate; that his thought processes were generally linear, rational and goal-directed, with no evidence of thought disorder or active symptoms of psychosis; that he appeared stable, without evidence of being at imminent risk for harm to self or others; and that the Veteran reported irritability and problematic sleep patterns with ongoing nightmares.

The examiner concluded that the Veteran's current psychosocial and occupational functioning is significantly impacted, resulting in generally moderate impairment, most notably in terms of psychosocial functioning (as compared to occupational functioning), but that the Veteran's mental status evaluation continues to otherwise be within normal limits. 

The Board finds that the symptomatology and functional impact resulting from the Veteran's PTSD is most appropriately contemplated by a 50 percent rating throughout the appeal period, as it has resulted in occupational and social impairment with reduced reliability and productivity.  Specifically, over the course of the appeal the Veteran has manifested symptoms of depressed mood, moderate anxiety, suspiciousness, panic attacks in social situations or following nightmares, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances.  The VA examiners in both 2010 and 2016 characterized the Veteran's symptomatology as moderate and noted that he would have some difficulty with social and occupational relationships and activities due to his PTSD symptomatology. 

Moreover, the Board finds that a disability rating in excess of 50 percent is not warranted at any point during the appeal period.  With the exception of difficulty in adapting to stressful circumstances, the Veteran did not demonstrate the symptoms associated with higher ratings, nor did he demonstrate other symptoms of similar severity, frequency, and duration.  Over the appeal period the Veteran has not manifested any severe symptomatology related to cognition, judgment or mental acuity.  Although the Veteran reported hearing noises and seeing shadows, delusions or hallucinations have not been endorsed during either VA examination or in the Veteran's VA treatment records.  Thus, to the extent the Veteran has experienced delusions or hallucinations during the course of the appeal, they are not persistent, as is necessary for a 100 percent rating, and in any event the Veteran has not demonstrated total occupational and social impairment for reasons outlined below.  Moreover, although the Veteran noted passive suicidal thoughts "in the past" at his 2016 examination, such thoughts were not endorsed during the prior 2010 examination, in his treatment records, or in any statements in support of his appeal.  Nevertheless, there is no evidence of occupational and social impairment in deficiencies in most areas.  The Veteran has reported being happy with his family and life.  He has indicated that his marriage is stable, though periodically strained by mood problems and coping difficulties.  He has maintained full-time employment and healthy familial relationships during the appeal period, and while he has encountered difficulties in certain aspects of his life due to his PTSD symptomatology, he has maintained good judgment and thinking such that he has been characterized as "thoroughly self-sufficient and competent."  He was also found to be appropriately groomed during the VA examinations.  Moreover, the majority of the symptoms noted by the VA examiners, including depressed mood, anxiety, panic attacks weekly or less often, chronic sleep impairment, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are specifically contemplated by the 50 percent rating criteria or by the criteria for lower evaluations.  To the extent that the 2016 VA examiner noted an increase in symptom expression in terms of frequency, intensity, and duration as compared to the 2010 examination, the Board emphasizes that mental health disorders are evaluated based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Here, when considering the frequency, intensity, and duration of the Veteran's symptoms, to include those not specifically enumerated in those criteria, over the course of the entire appeal period in terms of his occupational and social impairment, the Board finds that the Veteran's overall mental health picture, as evidenced during VA treatment and during the VA examinations, is in keeping with a 50 percent rating.  
Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  As such, for reasons outlined above, a rating in excess of 50 percent is not warranted.  


ORDER

Service connection for bilateral hearing loss is denied.

Prior to April 12, 2016, an initial rating of 50 percent for PTSD is granted.

A rating in excess of 50 percent for PTSD is denied.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


